I concur.
In brief, the statute confers upon the department of registration the power to "conduct hearings on proceedings to revoke * * * licenses, * * * and to revoke * * * such licenses," and thereafter provides that "none of the above enumerated functions and duties shall be exercised * * * except upon the action and report in writing of persons designated by the director of registration to take such action and make such report," etc.
The contention is that no hearing may be conducted until after such action and report. This is based upon the assumption that the conducting of a hearing is a function or duty within the meaning of the statute. The contention leads to absurd results and must be rejected. It is plain from a consideration of the whole act that the purpose of the Legislature was to provide a method of revoking licenses, and to authorize revocation only upon the action and report of a board of persons of the particular profession involved. The action and report of the professional board, unless preceded by a hearing, would be a farce. And a hearing by the board to determine whether a hearing should be had before itself would be most absurd. The necessary construction of the statute is that it contemplates a hearing conducted by the department and before the professional board, and that no license can be revoked except upon the action and report of a majority of the persons designated *Page 155 
as the professional board. To arrive at this result it is necessary to conclude that the power to "conduct hearings on proceedings to revoke or refuse renewal of licenses" is not such function or duty, within the meaning of the statute, which may not be exercised except upon the action and report of the persons designated as the professional board. The function or duty so limited is the power to revoke or refuse the renewal of licenses, not the conducting of hearings on proceedings therefor. While this interpretation is not in strict accordance with the letter of the statute, it is consistent with the spirit and purpose of the law, and necessary to prevent confusion and absurdity and the frustration of the legislative intent.